Case 1:19-cv-00535-TH-ZJH Document 4 Filed 06/26/20 Page 1 of 2 PageID #: 22



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

MARQUEZ MARQUETTE JONES                         §

VS.                                             §      CIVIL ACTION NO.         1:19-CV-535

UNITED STATES OF AMERICA                        §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Marquez Marquette Jones, a prisoner confined at the Federal Correctional

Complex in Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the petition without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report and recommendation of the magistrate judge (document no. 2) is ADOPTED. A
Case 1:19-cv-00535-TH-ZJH Document 4 Filed 06/26/20 Page 2 of 2 PageID #: 23



final judgment will be entered in this case in accordance with the magistrate judge’s

recommendation.

      SIGNED this the 26 day of June, 2020.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge




                                              2
